TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 3, 2015



                                       NO. 03-13-00123-CV


               Francis Williams Montenegro and Lynda Williams, Appellants

                                                  v.

   Wells Fargo Bank, N.A., successor by merger to Wells Fargo Bank, Minnesota, N.A.,
   as Trustee f/k/a Norwest Bank Minnesota, N.A., as Trustee for the Structured Asset
 Securities Corporation Amortizing Residential Collateral Trust Mortgage Pass-Through
                         Certificates, Series 2002-BC8, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
              AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on January 10, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.